Case 16-28136        Doc 49     Filed 04/16/19     Entered 04/16/19 13:09:07          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 28136
         Velma Knighton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/31/2016.

         2) The plan was confirmed on 11/02/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/15/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/03/2017, 07/12/2018.

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-28136             Doc 49           Filed 04/16/19    Entered 04/16/19 13:09:07                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $7,600.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                               $7,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,299.14
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $326.81
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $1,625.95

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Capital One Auto Finance                  Unsecured     11,210.00     11,210.89        11,210.89            0.00        0.00
 Capital One Bank                          Unsecured      1,229.00       1,229.12         1,229.12           0.00        0.00
 City of Lynwood                           Unsecured         400.00           NA               NA            0.00        0.00
 Commonwealth Edison Company               Unsecured         269.00        163.15           163.15           0.00        0.00
 Department Of Education                   Unsecured     70,214.00     44,623.63        44,623.63            0.00        0.00
 Dept Of Ed/navient                        Unsecured     22,641.00            NA               NA            0.00        0.00
 Dept Of Ed/navient                        Unsecured     21,261.00            NA               NA            0.00        0.00
 Enhanced Recovery                         Unsecured         114.00           NA               NA            0.00        0.00
 Enhanced Recovery                         Unsecured          30.00           NA               NA            0.00        0.00
 First Investors Servicing Corp            Unsecured            NA       7,189.16         7,189.16           0.00        0.00
 First Investors Servicing Corp            Secured       15,800.00     22,989.16        15,800.00       4,133.32    1,560.43
 HCFS Healthcare Financial Services, LLC   Unsecured         148.70           NA               NA            0.00        0.00
 Illinois Bell Telephone Company           Unsecured      1,235.00       1,265.29         1,265.29           0.00        0.00
 Illinois Tollway                          Unsecured         859.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC             Unsecured           0.00        161.09           161.09           0.00        0.00
 Midland Funding LLC                       Unsecured           0.00        663.71           663.71           0.00        0.00
 Nicor Gas                                 Unsecured           0.00        569.81           569.81           0.00        0.00
 Portfolio Recovery Associates             Unsecured         548.00        536.58           536.58           0.00        0.00
 Quinlan & Fabish Music Company            Secured        1,148.24       1,148.24         1,148.24        217.15       63.15
 Richton Park Public Library               Unsecured          70.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-28136        Doc 49      Filed 04/16/19     Entered 04/16/19 13:09:07             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $15,800.00          $4,133.32           $1,560.43
       All Other Secured                                  $1,148.24            $217.15              $63.15
 TOTAL SECURED:                                          $16,948.24          $4,350.47           $1,623.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $67,612.43               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,625.95
         Disbursements to Creditors                             $5,974.05

 TOTAL DISBURSEMENTS :                                                                       $7,600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
